Citation Nr: 0728849	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-10 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include major depression. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1961 to January 1962 and in the United States 
Army from May 1964 to July 1964 and from July 1965 to March 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied service connection for a 
psychiatric condition.

In July 2007 the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the Board's offices in Washington D.C.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary and 
procedural development.

Reasons for remand

VCAA notice

Although the RO sent the veteran a notice letter in April 
2002, that letter did not satisfy all of the requirements of 
the Veterans Claims Assistance Act of 2000 (the VCAA).  
Specifically, the letter did not request that the claimant 
provide any evidence in his possession pertaining to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  Therefore, the RO has not substantially 
complied with the "give us everything you've got" provision 
in 38 C.F.R. 
§ 3.159(b) in that it has not informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.   

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  Any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed to be prejudicial.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

Service personnel records

There is some evidence of psychiatric problems during 
service.  The veteran's service medical records indicate that 
he was discharged from the United States Navy in January 1962 
for concealing a pre-existing enuresis condition.  In a 
discharge recommendation report the U.S. Naval Training 
Center's Aptitude Board noted that the veteran's training 
process was highly unsatisfactory and that a "psychiatric 
evaluation reveal[ed] an immature and inadequate recruit."  
Notwithstanding this, he subsequently enlisted twice in the 
United States Army, with less than stellar success.  

It is possible that service personnel records might shed more 
light on the veteran's behavior.  Under these circumstances, 
the Board believes that it is appropriate to obtain the 
veteran's service personnel records (if available) for his 
three periods of military service.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.]



Medical opinion 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case it is undisputed that the veteran suffers from 
major depressive disorder. Hickson element (1) is therefore 
satisfied.  With respect to Hickson element (2), there is 
evidence of psychiatric problems in service, although the 
diagnosis appears to have been a personality disorder.  
Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2004); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein. 

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 191, 175 (1999) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the potential existence 
of a psychiatric condition prior to the veteran's enlistment 
in the military; whether such disability was a personality 
disorder or an acquired psychiatric disability; and whether 
such condition was aggravated during any of the veteran's 
periods of military service.  These questions must be 
addressed by an appropriately qualified medical professional.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2005) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  



Accordingly, the case is REMANDED for the following actions:

1. VBA should send the veteran a 
corrective VCAA notice, to include a 
request that the veteran provide any 
evidence in his possession pertaining to 
the claim.  

2.  VBA should contact the National 
Personnel Records Center (NPRC) and/or any 
other appropriate repository of records, 
and request copies of veteran's service 
personnel records for each period of 
service.  All efforts to obtain such 
records should be documented in the claims 
folder.

3.  VBA should then arrange for the 
veteran's records to be reviewed by an 
appropriately qualified medical 
professional in order to determine the 
specific nature and etiology of his 
psychiatric condition.  The reviewer 
should specifically comment on whether or 
not the veteran had a pre-existing 
psychiatric condition and, if so, whether 
such was a personality disorder or an 
acquired psychiatric disability.  If a 
pre-service psychiatric disability is 
identified, the examiner should opine as 
to whether military service aggravated 
such condition.  If the reviewer deems it 
to be necessary, an interview with the 
veteran and/or diagnostic testing may be 
scheduled.  The reviewer's opinion should 
be associated with the veteran's VA claims 
folder.

4.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the veteran's claim of 
entitlement to a service connection for a 
psychiatric disability, to include major 
depression.  If the benefit sought on 
appeal remains denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



